

117 HR 2585 IH: Forestry Improvements to Restore the Environment Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2585IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Johnson of South Dakota (for himself, Mr. LaMalfa, Mr. Westerman, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo conduct fire salvage on certain National Forest System lands burned by wildfire, and for other purposes.1.Short titleThis Act may be cited as the Forestry Improvements to Restore the Environment Act of 2021 or the FIRE Act of 2021.2.Forest management activities required after wildfire(a)Survey of National Forest System lands impacted by wildfire(1)Survey requiredTo the maximum extent practicable, not later than 60 days after a wildfire is contained on National Forest System lands, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall complete a survey of the National Forest System lands that were impacted by such wildfire. (2)Priority of land surveyedIn carrying out a survey required under paragraph (1), the Secretary of Agriculture shall give priority to National Forest System lands in the following order:(A)Lands for which there is, at the time of such survey—(i)timber under a contract pursuant to section 14(a) of the National Forest Management Act of 1976 (16 U.S.C. 472a); or(ii)a stewardship contract under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c). (B)Lands for which, at the time of such survey—(i)a timber sale described in subparagraph (A)(i) or a stewardship contract described in subparagraph (A)(ii) is planned; and(ii)with respect to such sale or contract, an environmental decision document has been completed pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Conversion of timber sales(1)Timber sales to salvage salesNot later than 60 days after a wildfire is contained on National Forest System lands, the Secretary of Agriculture shall, with respect to the timber sales applicable to such lands that were impacted by such wildfire, convert such timber sales to salvage sales.(2)Treatment of converted timber salesIn the case of a project relating to the timber sales applicable to the National Forest System lands described in paragraph (1), the conversion of such timber sales to salvage sales under such paragraph shall be deemed to meet the purpose and need of such project for purposes of an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(c)Supplemental information reportsThe Secretary of Agriculture shall give priority to completing supplemental information reports that determine, with respect to a pending project planned for National Forest System lands prior to a wildfire, whether—(1)timber salvage constitutes substantial changes to the proposed action that are relevant to environmental concerns; and(2)wildfire constitutes significant new circumstances or information relevant to environmental concerns.3.Roadside salvage categorical exclusion(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe category of forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary of Agriculture on National Forest System lands where the primary purpose of such activity is for roadside salvage activities that allow for the removal of hazard trees that are within 200 feet of a roadway center line.(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary of Agriculture may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitationsThe categorical exclusion established under subsection (a) shall not be limited in size or scope.(e)Exclusion of extraordinary circumstance proceduresThe procedures relating to extraordinary circumstances under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), shall not apply to the use of the categorical exclusion established under subsection (b). 4.Judicial review(a)Objection periodFor any action taken pursuant to the authorities in this Act, the objection time described in section 219.56 of title 36, Code of Federal Regulations (or successor regulations), shall be 30 days. (b)Judicial reviewExcept as provided in subsection (c), an activity carried out pursuant to this Act shall be subject to judicial review in the same manner as an authorized hazardous fuels reduction project is subject to judicial review under section 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516). (c)Preliminary injunction prohibitedNotwithstanding any other provision of law, a court may not order a preliminary injunction enjoining the Secretary of Agriculture from proceeding with timber sales authorized under this Act. 5.Rule of application for National Forest System landsThe authorities provided by this Act may not apply with respect to any National Forest System lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary of Agriculture determines the forest management activity is permissible under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.